office_of_chief_counsel internal_revenue_service memorandum number release date cc psi amikolashek presp-132080-11 uilc date may to garrett d gregory senior attorney s_corporation industry counsel large business international from bradford r poston senior counsel branch passthroughs special industries subject basis_adjustment in s_corporation liquidations this memorandum responds to your request for assistance this advice may not be used or cited as precedent issue when an s_corporation distributes encumbered assets to a shareholder in exchange for the shareholder’s stock in the corporation upon complete_liquidation does the assumption of a liability associated with the distributed asset result in an increase in the shareholder’s stock basis conclusion the liabilities associated with the distributed assets are accounted for in calculating the s corporation’s gain_or_loss on the assets under sec_336 there is however no adjustment to the shareholder’s stock basis associated with the assumption of the liability on liquidation facts an s_corporation liquidates distributing all of its assets to its shareholders one or more shareholders form a new entity either a single member disregarded llc or an llc taxable as a partnership to continue the business previously conducted by the s_corporation the major reason for the conversion to a pass-through entity is to allow the s_corporation to recognize any built-in_loss associated with the asset under sec_336 recently presp-132080-11 irs field offices have seen these conversions in cases where the s corporation’s primary business is property development or home building because the current fair_market_value of the property is lower than the outstanding liability associated with the property law and analysis sec_1371 provides that except as otherwise provided in the code and except to the extent inconsistent with subchapter_s the provisions of subchapter_c apply to an s_corporation and its shareholders sec_331 provides that amounts received by a shareholder in a distribution in complete_liquidation of a corporation shall be treated as full payment in exchange for the stock sec_331 provides that sec_301 relating to the effects on shareholder distributions of property shall not apply to any distribution_of_property other than a distribution referred to in sec_316 in complete_liquidation sec_336 provides that except as otherwise provided for in sec_336 or sec_337 gain_or_loss shall be recognized to a liquidating corporation on the distribution_of_property in complete_liquidation as if such property were sold to the distributee at its fair_market_value sec_336 provides if any property distributed in the liquidation is subject_to a liability or the shareholder assumes a liability of the liquidating corporation in connection with the distribution for purposes of sec_336 and sec_337 the fair_market_value of such property shall be treated as not less than the amount of such liability sec_334 provides that if property is received in a complete_liquidation and if gain_or_loss is recognized on receipt of such property then the basis of the property in the hands of the distributee shall be the fair_market_value of such property at the time of the distribution sec_336 a provides that no loss shall be recognized to a liquidating corporation on the distribution of any property to a related_person within the meaning of sec_267 if i such distribution is not pro_rata or ii such property is disqualified_property sec_336 defines for purposes of sec_336 disqualified_property to mean any property which is acquired by the liquidating corporation in a sec_351 transaction or as a contribution_to_capital during the five-year period ending on the date of the distribution such term includes any property if the adjusted_basis of such property is determined in whole or in part by reference to the adjusted_basis of property described in the preceding sentence sec_1366 provides that in determining the shareholder’s tax under chapter for the shareholder’s taxable_year in which the taxable_year of the s_corporation ends or for the final taxable_year of a shareholder who dies or of a_trust or estate which terminates presp-132080-11 before the end of the corporation’s taxable_year there shall be taken into account the shareholder’s pro_rata share of the corporation’s a items of income including tax-exempt_income loss deduction or credit the separate treatment of which could affect the liability for tax of any shareholder and b nonseparately_computed_income_or_loss sec_1366 provides that if during the last taxable_year of an s_corporation a loss or deduction is disallowed because it exceeds a shareholder’s basis in the stock then such loss or deduction shall be treated as incurred by the shareholder on the last day of the post-termination_transition_period sec_1367 provides that the basis of each shareholder’s stock in an s_corporation shall be increased for any period by the sum of the following items determined with respect to that shareholder for such period a the items of income described in sec_1366 b any nonseparately computed income determined under sec_1366 and c the excess of the deductions for depletion over the basis of the property subject_to depletion sec_1367 provides that the basis of each shareholder’s stock in an s_corporation shall be decreased for any period but not below zero by the sum of the following items determined with respect to the shareholder for such period a distributions by the corporation which were not includible in the income of the shareholder by reason of sec_1368 b the items of loss and deduction described in sec_1366 c any nonseparately computed loss determined under sec_1366 d any expense of the corporation not deductible in computing its taxable_income and not properly chargeable to capital_account and e the amount of the shareholder’s deduction for depletion for any oil_and_gas property held by the s_corporation to the extent such deduction does not exceed the proportionate share of the adjusted_basis of such property allocated to such shareholder under sec_613a sec_1_1366-2 of the income_tax regulations states that except as provided in sec_1_1366-2 any loss or deduction disallowed under sec_1_1366-2 is personal to the shareholder and cannot in any manner be transferred to another person if a shareholder transfers some but not all of the shareholder’s stock in the corporation the amount of any disallowed loss or deduction under this section is not reduced and the transferee does not acquire any portion of the disallowed loss or deduction if a shareholder transfers all of his stock in the s_corporation any disallowed loss or deduction is permanently disallowed sec_1_1367-1 states that the adjustments described in sec_1367 to the basis of a shareholder’s stock are determined as of the close of the corporation’s taxable_year and the adjustments generally are effective as of that date however if a shareholder disposes of stock during the corporation’s taxable_year the adjustments with respect to that stock are effective immediately prior to the disposition sec_1_1367-1 provides that except as provided in sec_1_1367-1 the adjustments required by section sec_1367 are made in the following order any increase in basis presp-132080-11 attributable to income items described in sec_1367 and b and the excess of the deductions for depletion described in sec_1367 any decrease in basis attributable to distributions by the corporation described in sec_1367 any decrease in basis attributable to noncapital nondeductible expenses described in sec_1367 and the oil_and_gas depletion deduction described in sec_1367 and any decrease in basis attributable to items of loss described in sec_1367 and c in a complete_liquidation an s_corporation recognizes gain_or_loss on the distribution_of_property to its shareholders as if it sold that property for its fair_market_value sec_336 to the extent any such property is subject_to a liability or a shareholder assumes a liability of the liquidating corporation fair_market_value is presumed to be not less than the amount of the outstanding liability sec_336 gain_or_loss associated with the liquidating sale is accounted for at the corporate level sec_336 the s_corporation however will not be entitled to recognize a loss if it distributes property to a related_person within the meaning of sec_267 and the distribution is either not pro_rata or the liquidating corporation acquired the property in a sec_351 transaction or as a contribution_to_capital within the five-year period ending on the date of distribution sec_336 any resulting corporate level gain_or_loss is then passed through to the shareholder sec_1366 liquidating distributions received by an s_corporation shareholder are treated as in full payment for the exchange of stock sec_331 the shareholder will take into account its portion of the corporate level gain_or_loss to adjust his stock basis before calculating shareholder level gain_or_loss in addition the shareholder will reduce its amount_realized by the amount of any liability assumed 311_f2d_951 ct_cl revrul_58_228 1959_2_cb_59 the shareholder’s basis in the asset received in liquidation however is not affected by the assumption of a liability or receipt of property subject_to a liability sec_334 ford pincite to the extent the amount of the liability assumed exceeds the fair_market_value of the asset the shareholder may recognize either a short-term or long-term_capital_loss on the complete_liquidation of the s_corporation sec_331 sec_1222 prior to determining gain_or_loss from liquidating distributions a shareholder’s stock basis is first adjusted for current-year pass-through items sec_1_1367-1 pass- through losses suspended because of basis limitation rules that remain after the basis of the redeemed stock has been reduced to zero do not reduce gain or increase loss resulting from liquidation if a shareholder is going to increase basis to use up suspended losses this must be done before the final distribution through additional capital contributions or loans or the loss will be permanently disallowed under the general_rule of sec_1_1366-2 there is no authority allowing a shareholder to restore basis after liquidation is completed as can be done under the post-termination_transition_period rules sec_1366 please call if you have any further questions
